Peck, P. J.
(dissenting in part). I dissent in respect to the order allowing intervention and vote to affirm. Although plaintiff eschews the collective bargaining agreement between defendant hotel and the intervening union as the basis of his suit, it appears to be the basis of his and other banquet waiters’ employment at the hotel. There is at least a question, therefore, of whether their rights are not governed by the collective agreement. This purports to be a representative action in behalf of all the banquet waiters of the hotel and the intervening union claims to be their exclusive representative. As such, and as a party to the collective agreement, and as the representative of other employees who are interested in the subject matter of this action, the distribution of gratuities, it seems to me that the union is entitled to intervene in the action.
Callahan, Van Voorhis and Breitel, JJ., concur in Memorandum by the Court; Peek, P. J., dissents in part, in opinion.
Orders reversed, with $20 costs and disbursements to the appellant, and the motions denied.